                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 
 GULCAN SIMSEK,

                          Plaintiff,

                      -against-                                 1:19-cv-07538-MKV

                                                                      ORDER
 TERRAFINA, L.L.C., JOSEPH PAGANO, KENAN
 IZCI, and JAMES LOCK,

                          Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a telephonic status conference on May 19, 2021. Counsel for all parties

were in attendance. In accordance with matters discussed on the record at the conference, IT IS

HEREBY ORDERED that the deadline to restore the action to the Court’s calendar is extended to

June 9, 2021. There will be no further extensions.



SO ORDERED.

                                                   _________________________________
                                                   _ ____
                                                   __  _ ___________________
                                                                          ____
                                                                             ____
                                                                             __ _ __
                                                                                __ _ __
                                                                                     ____
                                                                                        _ _
Date: May 19, 2021                                 MARY YKKAY
                                                            AY VYSKOCIL
                                                                  VYS
                                                                   YSKOCI
                                                                   YS      CIIL
      New York, NY                                 United States  District
                                                          States Di strict Judge
                                                                   ist
